Citation Nr: 0938936	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-21 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

The competent clinical evidence of record demonstrates that 
hepatitis C was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, prior to the initial adjudication of the 
claim, VA satisfied its duty to notify by means of a June 
2007 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective date in the event of award of 
the benefit sought.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and VA treatment 
records.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.   

The record demonstrates that the Veteran has indicated that 
he applied for Social Security Administration (SSA) 
disability benefits, but has been denied on two occasions. 
(Transcript (T.) at page (pg.) 4-5.).  The record does not 
contain a copy of the determinations that denied such 
benefits or the clinical records used therein.  However, the 
Board finds that to remand for such records would serve no 
useful purpose.  Records pertaining to the Veteran's current 
disability status, for SSA disability determination purposes, 
would provide findings generated decades after the Veteran's 
discharge from service, and thus would be cumulative of 
evidence already of record which show the existence of the 
disability at issue.  Thus, the Board concludes that further 
development in this regard would serve no useful purpose and 
that no prejudice to the veteran will result.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board also acknowledges that the Veteran has not been 
afforded a VA examination.  However, the Board finds that no 
VA examination is necessary to satisfy the duty to assist in 
this case.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c). The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that in the present case there is not sufficient 
establishment of an in-service event, injury, or disease, or 
any indication that the current disability can be associated 
with an in-service event, as will be discussed below.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
hepatitis C.  The record reflects that he has been clinically 
diagnosed with hepatitis C since 2006.  However, the 
Veteran's service treatment records are negative for any 
complaint, diagnosis, or treatment of hepatitis C in service.  

Nevertheless, the Veteran has contended that such hepatitis C 
is due to blood exposure during service.  Specifically, the 
Veteran has indicated that his only hepatitis C risk factor 
was during service in June 1969 when he was given blood 
products (i.e.--plasma) after having his wisdom teeth pulled 
(See June 2007 Statement in Support of Claim and March 2009 
Travel Board Hearing (Transcript (T.) at page (pg.) 3.)  
However, the Board notes that although the Veteran's service 
dental records demonstrate that his number 1, 16, and 32 
teeth were extracted while he was under anesthesia in June 
1969, there is no evidence that he was given blood products, 
including plasma, in conjunction with such surgeries.  
Indeed, the Veteran during his March 2009 Travel Board 
hearing testified that it was "not in the documentation" 
that he was exposed to blood products during his June 1969 
oral surgeries  (See, March 2009 Travel Board Hearing 
(Transcript (T.) at page (pg.) 3.)  Further, the record 
demonstrates that the Veteran himself is not certain that he 
contracted hepatitis C as a result of his June 1969 in-
service oral surgery.  Indeed, according to the Veteran 
during his Travel Board hearing, "I guess, I went back 
through my life 'cause they said well it has to be blood 
product, blood to blood and that's the only thing I could 
come up with.  This blood to blood way back then."  (See, 
March 2009 Travel Board Hearing (Transcript (T.) at page 
(pg.) 3.)  

Moreover, there is no competent clinical opinion of record 
that establishes that the Veteran's hepatitis C exposure is 
in actuality due to his reported in-service blood exposure 
during oral surgeries in June 1969.  Thus, in the absence of 
any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's hepatitis C is due to exposure to blood during oral 
surgery in service.  

Further, although the Veteran has indicated that he has not 
participated in any other hepatitis C high risk activities, 
including having tattoos or piercings, or IV or nasal drug 
use (See June 2007 Statement in Support of Claim), his 
service treatment records show that he had a history of drug 
use, including marijuana and psychedelic drugs. Further, VA 
outpatient treatment records show that the Veteran has a 
history of alcohol abuse.  Additionally, a March 1994 VA 
hospital discharge summary shows that the Veteran had a 
history of illicit drug abuse, including amphetamines and 
marijuana.  

The Board observes that with respect to the Veteran's history 
of alcohol and drug abuse, 38 U.S.C.A. § 1110 states that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  See also 38 C.F.R. § 3.1(n), 3.301.  Thus, the law 
clearly states that for claims filed after October 31, 1990, 
direct service connection for disability that is a result of 
the claimant's own use of drugs is precluded for purposes of 
all VA benefits.   See 38 C.F.R. § 3.301(a).  The evidence of 
record clearly demonstrates a history of drug abuse, which by 
the evidence of record demonstrates occurred both during and 
after his military service.  Pertinent regulations clearly 
prohibit service connection for a disability that is the 
result of illegal drug use.  The Board further finds no basis 
for consideration of the Veteran's in-service drug use as 
therapeutic, or otherwise within circumstances to exempt such 
from being considered.
Thus, the Board finds that in the absence of demonstration of 
continuity of symptomatology, or a clinical opinion that 
relates current hepatitis C to service, the initial 
demonstration of hepatitis C decades after service is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current hepatitis C is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had oral surgery in service   
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, 
the Board again notes that the record is not only devoid of 
objective evidence of hepatitis C until 2006, decades after 
service, but there is no evidence that he was exposed to 
blood in service.  As such, the Board finds that any 
assertions by the Veteran as to his exposure to blood in 
service or as to the continuity of symptomatology of 
hepatitis C since service to be less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's hepatitis C is 
related to service, or demonstration of continuity of 
symptomatology of his hepatitis C since service, the Board 
finds that the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hepatitis C and the claim must be 
denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


